Citation Nr: 1128867	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected intervertebral disc syndrome (low back disorder).

2.  Entitlement to a compensable evaluation for the service-connected pterygium of the left eye.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran was originally service connected for intervertebral disc syndrome by rating decision in February 1996, which the RO has treated as a disorder of the low back.  

The issue of service connection for a cervical spine disability has been raised by the findings of the VA examination in March 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the RO to the AOJ for appropriate action.  

The Veteran served on active military duty from August 1974 to August 1994.  

In January 2010, the Board of Veterans' Appeals (Board) remanded the issues on appeal to the RO for additional development, to include obtaining an examination referable to the service-connected low back and left eye disabilities and requesting additional treatment records from Progressive Physical Therapy.  

To the extent that VA examinations were obtained between January and March 2010 and a letter was sent to the Veteran in January 2010 in an attempt to obtain additional private treatment reports from Progressive Physical Therapy, there has been substantial compliance with the January 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

Although the VA treatment records dated through June 2010 were added to the claims files after the most recent statement of the case in February 2011, the records are found to be essentially cumulative of evidence already on file.  See 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for increased ratings for low back disability and for pterygium of the left eye; and he has otherwise been assisted in the development of his claims.

2.  The service-connected low back disability is not shown to be productive of a level of functional impairment, even when considering added limitation due to pain or during flare ups, that would equate with an overall disability picture manifested by flexion of the thoracolumbar spine restricted to 30 degrees or less; neither favorable ankylosis of the entire thoracolumbar spine, nor incapacitating episodes of more than four weeks due to the service-connected low back disability are demonstrated.    

3.  The service-connected left eye disability is not shown to be productive of a level of corrected visual acuity worse than 20/25 on the right and 20/30- on the left; however, objective findings consistent with active disease manifested by a recurrent pterygium and scarring with complaints of blurred vision and related astigmatism manifested by a correctible noncompensable loss of visual acuity are demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 20 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5243 (2010).

2.  The criteria for the assignment of a 10 percent evaluation, but not higher for the service-connected pterygium of the left eye have been met to the extent indicated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.79 including Diagnostic Code 6018, 6034 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in May 2006, prior to adjudication, that informed him of the requirements needed to establish entitlement to an increased evaluation.  Another letter was sent in January 2010.

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the May 2006 letter.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the May 2006 letter on effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in January through March 2010.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Low Back

The RO originally granted service connection for intervertebral disc syndrome by rating decision in February 1996 and assigned a 10 percent rating effective on September 1, 1994.  A claim for increase was received by VA in March 2005.  An August 2005 rating decision assigned a 20 percent rating for intervertebral disc syndrome effective on March 10, 2005.  The Veteran continued his appeal.  

The Veteran contends that his service-connected low back disorder is more severely disabling than is reflected by the currently assigned rating.  Because the Veteran's low back disorder is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for an evaluation in excess of 20 percent for low back disorder will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provide that consideration also be given to weakened movement, excess fatigability and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A 50 percent evaluation is assigned for disability of the thoracolumbar spine when there is unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  

A 20 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 degrees, bilateral rotation is 0 to 30 degrees, and lateral flexion to either side is 0 to 30 degrees.  38 C.F.R. § 4.71a Note (2) (2010); see also 38 C.F.R. § 4.71a, Plate V (2010).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2) (2010).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4) (2010).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a Note (2) (2010).  

The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2010).      

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2010).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is awarded for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  

A 20 percent rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The VA treatment reports dated through April 2005 reveal notations of low back pain with possible radiculopathy.

The Veteran on VA evaluation in May 2005 complained of constant progressive low back pain without radiation, for which he took medication.  The Veteran reported that his range of motion did not change after repetitive use and there had not been any intervertebral disc syndrome episodes in the past year.  He had flare ups with over exertion.  His back pain did not interfere with his job at the distribution center of the Postal Service.  His back did affect daily activities such as yard work.  

An examination of the lumbar spine revealed pain-free flexion of 45 degrees, pain-free extension of 35 degrees, and pain-free bending to each side and rotation to each side of 25 degrees.  There was no additional limitation on repetitive use.  A neurological evaluation was negative.  The examiner's impression was that there was no evidence of the Veteran's orthopedic dysfunction getting worse.  

The VA treatment reports for March and April 2006 reveal complaints of chronic back pain and upper back herniated disc with spasms.

The Veteran on VA evaluation in June 2006 complained of a history of upper back pain without incapacitating episodes.  He had flare ups 1-2 times a year when he could not work at his job at the Postal Service.  There was no significant effect on his activities of daily living, but he could not participate in his previous recreational activities, such as jogging or sports, due to his back symptoms.  

On examination, there was pain-free flexion of the lumbar spine to 90 degrees, pain-free extension to 5 degrees, pain-free lateral bending to 20 degrees to each side, and pain-free rotation to 45 degrees on the right and to 20 degrees on the left.  The diagnosis was that of low thoracic herniated nucleus pulposus.

On VA evaluation of the spine in February 2007, which included a review of the claims file, the Veteran complained of having neck and low back pain.  He was still working for the Postal Service.  He reported one incapacitating episode in the previous year involving his neck and lasting approximately five days.  He complained of flare ups and of an effect on his activities of daily living.  

The range of motion of the lumbar spine was noted to be that of 70 degrees of forward flexion, 15 degrees of extension, and 40 degrees of lateral flexion and rotation to each side, with end-range pain on each motion.  There was no spasm; and strength and sensation in the upper and lower extremities were normal.  Range of motion was not limited by repetitive use.  The X-ray studies of the lumbar spine were normal.  The diagnosis was that of lumbar strain.

Also on file is a statement from the Veteran's wife, received by VA in May 2009, who noted his back problems, including muscle spasms, unbearable pain, restless nights, and an inability to drive.

According to a statement received in May 2009 from the Director of Progressive Physical Therapy, the Veteran was treated in November and December 2008 for chronic back pain.

On VA evaluations of the back in January and March 2010, and included a review of the claims file in March 2010, the Veteran noted still being employed by the Postal Service.  Although he reported in January 2010 that he had taken 5 days of sick leave during the previous year, he noted in March 2010 that he took about 20 days of sick leave a year because of his low back pain.  

The examination in January 2010 revealed pain-free thoracolumbar flexion to 70 degrees; extension to 35 degrees; and side bending and rotation to each side to 50 degrees, all with end-of-range pain.  Range of motion was not additionally limited due to pain or fatigue following repetitive motion.  There was left lumbosacral tenderness and muscle spasm.  Motor and sensory examinations were normal.  

The examiner interpreted the February 2007 X-ray studies as showing mild degenerative spondylosis.  The January 2010 diagnosis was that of mild lumbosacral spondylosis.

On examination in March 2010, the Veteran was noted to walk without significant difficulty.  He could reach with his fingertips to approximately one foot from the floor when bending at the waist without flexing his knees.  There was good strength in all muscle groups, and sensation was normal to pinprick and light touch with possible mild altered sensation on the lateral aspect of both legs close to the knee.  The impression was that of lumbosacral spine spondylosis without radiculopathy.

The medical evidence shows that the Veteran does not have active flexion of the thoracolumbar spine that is restricted to less than 30 degrees or findings even approaching favorable ankylosis of the entire thoracolumbar spine.  In fact, pain-free flexion of the low back was generally reported to be more than 60 degrees on evaluation.    

Additionally, there is no medical evidence of intervertebral disc syndrome with resulting incapacitating episodes of the thoracolumbar spine confirmed by a physician that would warrant a higher evaluation under the criteria for rating intervertebral disc syndrome based on incapacitating episodes.  He recently reported using sick leave because of episodes of increased back symptoms, but his estimate of days missed at worst would not warrant the assignment of a rating more than 20 percent even if they were due to required incapacitating episodes.  

While the Veteran did exhibit flexion limited to 45 degrees in May 2005, this was not shown to be further restricted due to pain.  He subsequently reported having 1 or 2 flare ups per year and episodes of unbearable back pain and muscle spasm, these additional periodic limitations would not equate with an overall functional loss manifested by more than that of forward flexion of the thoracolumbar spine restricted to less than 60 degrees, but more than 30 degrees.  

Consequently, a rating in excess of 20 percent for the low back is not warranted during the appeal period at issue under the current rating criteria for the spine.  See Francisco, supra.

As there is no medical evidence of radiculopathy due to the Veteran's 
service-connected low back disorder, no separate rating for neurological abnormality is warranted. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 Note (1) (2010).  

An increased evaluation could be assigned for low back disability involving loss of motion when there is an added functional component due to pain that is less than 30 degrees.  As flexion of the thoracolumbar spine has been greater than 60 degrees for the most part over the course of the appeal and the examination results in February 2007 and January 2010 do not show any additional impairment on repetitive motion, a rating in excess of 20 percent is not warranted based on DeLuca.  


Pterygium of the Left Eye

The RO granted service connection and assigned a noncompensable rating for a left eye pterygium by rating decision in February 1996, effective on September 1, 1994.  

A claim for increase was received by VA in September 2005, which was denied by rating decision in December 2005; the Veteran timely appealed.  He was granted a temporary total rating for convalescent purposes under 38 C.F.R. § 4.30 (2010) from August 14, 2006 through September 30, 2006 by rating decision in October 2006; his noncompensable rating was reinstated effective October 1, 2006.

The Veteran contends that his service-connected eye disorder is more severely disabling than is reflected by the currently assigned rating.  Because the Veteran's pterygium of the left eye is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for a compensable evaluation for pterygium of the left eye will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As an initial matter, the Board recognizes that the regulations pertaining to rating eye disabilities were amended in November 2008.  73 Fed. Reg. 66,543-54 (Nov. 10, 2008).  This new rating criteria is effective on December 10, 2008, and applies to "all applications for benefits received by VA on or after December 10, 2008." Id. at 66,544.  

In the present case, the Veteran's claim for an increased rating for his left eye pterygium was received by VA in September 2005; as such, the regulatory change could not be applied retroactively to that date.

According to 38 C.F.R. § 4.84a, Diagnostic Code 6034, pterygium is to be rated for loss of vision, if any.  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  

Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  

A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

A compensable disability rating of 10 percent is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079.

According to private treatment records dated in August 2005, the Veteran had a recurrent pterygium.

The Veteran on VA eye evaluation in October 2005 noted that he had had left eye pterygium surgery three times, with the most recent surgery performed approximately one month earlier.  He reported a history of decreased and blurred vision, but denied visual field defects.  He was using medication to prevent recurrence of the pterygium.  Uncorrected distant visual acuity was 20/25 on the right and 20/30 on the left; corrected distant visual acuity was 20/20, bilaterally.  

An external examination of the eyes was noted to be normal.  The pertinent diagnosis was that of recurrent pterygium of the left eye.  It was noted that the condition had resolved after the latest surgery, with good visual acuity, but that he needed to be monitored due to the risk of recurrence.

On VA eye evaluation in June 2006, the Veteran denied having decreased vision, blurred vision or a visual field defect.  Uncorrected distant visual acuity was 20/40 for both eyes, corrected to 20/20.  There was a nasal pterygium noted approximately 4 mm past the anatomical limbus.  His visual field testing, extraocular movements, external examination, pupil examination, and intraocular pressure in both eyes were noted to be normal.  The diagnosis was that of pterygium of the left eye, recurrent.

According to a September 2006 statement from B.A. Brown, M.D., the Veteran had had pterygium removed from his left eye in September 2005 and August 2006 and would take approximately two months for complete healing.

The Veteran was seen at the VA ophthalmology clinic in May 2007 because his glasses had broken and he needed a new pair.  Corrected visual acuity was 20/20 on the right and 20/30-1 on the left.  Recurrent pterygium was diagnosed.

The VA ophthalmology treatment records for April 2008 reveal that the Veteran was doing fine with no recent changes in vision or ocular complaints.  Uncorrected visual acuity was 20/25 in each eye.

A VA eye evaluation, with review of the claims file, was conducted in February 2010.  The Veteran reported that, since left eye surgery for pterygium, he had to wear glasses to read.  With his glasses, he denied having decreased vision, blurred vision, distorted vision or a visual field defect.  He reported epiphora and irritated eyes, for which he used drops.  He also noted occasional fuzzy vision.  

The Veteran's corrected distant visual acuity was 20/25 on the right and 20/30- on the left.  There was a pterygium nasally extending to the cornea 2.3 mm with surrounding stromal scarring approximately 6-7 mm in the limbal region extending on the cornea approximately 3-3.5 mm.  

The diagnoses in February 2010 were those of pterygium of the left eye, status post three removals; hyperopia with astigmatism in the left eye; presbyopia; and dry eye syndrome, mild.  It was noted that no scarring or pterygium was seen passing the central visual axis but that the astigmatism that had developed in the left eye was more likely than not related to the pterygium and would affect his visual acuity but was corrected by wearing glasses.  

Initially, as noted, when evaluating pterygium under the older version of the rating schedule, the important factor is how it affects the Veteran's distant visual acuity.  

In this case, the Veteran's left eye distance corrected vision has been no worse than 20/30-, which is not significant enough to warrant a compensable rating.  

In fact, the Veteran reported in February 2010 that he did not have a problem with decreased or blurred vision when he wore his glasses.  Consequently, the Board finds that at no time during the appeal period has the Veteran's left pterygium been more disabling than as reflected by the noncompensable evaluation based on impaired visual acuity or disfigurement.  See Hart.  

However, given the recent change in the rating criteria, the Board finds that the service-connected disability picture currently is shown to more nearly approximate that of active conjunctivitis with objective findings of a recurrent lesion and related scarring, as well as astigmatism that resulted in a correctible impairment of visual acuity.   

Accordingly, on this record and to the extent indicated, an increased rating of 10 percent  the service-connected recurrent left eye pterygium is warranted under the revised criteria of Diagnostic Code 6034.


Additional Considerations

The Veteran is competent to report his back and eye symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted decisions; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular ratings in this case are not inadequate.  A rating in excess of that assigned is provided for certain manifestations of each of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased evaluation in excess of 20 percent for the service-connected low back disability is denied.

An increased, rating of 10 percent for the service-connected pterygium of the left eye is granted, subject to the regulations controlling disbursement of VA monetary benefits.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


